DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 and 11/30/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 17-21 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2006/0109423; already of record).
Regarding claim 1, Wang discloses, a method of diagnosing, or developing or monitoring a treatment regime for, an ocular condition in a subject based on detected physical behavior in a tear film, or lack of tear film, in the subject's eye (Figs. 1-9B), the method comprising the steps of: 
a. capturing from the subject's eye at least a first captured data set (Para. 0008-0010); 
b. identifying at least a first comparative data set (Para. 0053-0066 and see Fig. 4); 
c. analysing the at least a first captured data set relative to the at least a first comparative data set (Para. 0066-0070), thereby detecting physical behavior in the tear film (Para. 0066-0070); and 
d. diagnosing, or developing or monitoring a treatment regime for, the ocular condition based on the detected physical behavior of the tear film (Para. 0066-0070).
Regarding claim 4, Wang discloses, the detected physical behavior is defined by one or more characteristics of the tear film, or lack of tear film, selected from the group consisting of: shape, size, and position (Para. 0066-0070).
Regarding claim 5, Wang discloses, the step of capturing is achieved by one or more mode selected from the group consisting of: observing, monitoring, and/or recording (Para. 0053-0066 and see Fig. 4).
Regarding claim 6, Wang discloses, the first captured data set includes data reflecting detected physical behaviour of a tear film, or lack of tear film, in the subject's eye identified at a first predetermined time and/or over a predetermined period of time or a plurality of predetermined times (Para. 0053-0070 and Fig. 4).
Regarding claims 7 and 10, Wang discloses, the first predetermined time for identifying a detected physical behaviour is between about 1.times.10.sup.-2 and about 2.times.10.sup.-1 seconds following commencement of the step of capturing (Para. 0076).
Regarding claim 8, Wang discloses, the capturing step further includes capturing at least a second captured data set (Para. 0053-0066 and Fig. 4).
Regarding claim 9, Wang discloses, the second captured data set includes data reflecting detected physical behaviour of a tear film, or lack of tear film, in the subject's eye identified at a second predetermined time and/or at a further plurality of predetermined times (Para. 0053-0070 and Fig. 4).
Regarding claim 11, Wang discloses, the second predetermined time for identifying a detected physical behaviour is between about 6 months and about one year following the first predetermined time (Para. 0076 and see Figs. 8A-B, 9A-B).
Regarding claim 12, Wang discloses, the further plurality of predetermined times occurs about monthly, quarterly, or annually, after the second predetermined time (Para. 0076 and see Figs. 8A-B, 9A-B).
Regarding claim 13, Wang discloses, the first captured data set or one or more further captured data set/s include/s data reflecting detected physical behaviour of a tear film, or lack of tear film, in the subject's eye identified over a predetermined period of time, which period, following commencement of the step of capturing, is selected from the group consisting of: about 0.00 to about 1.00 second, about 0.00 to about 3.00 seconds, about 0.00 to about 6.00 seconds, about 0.00 to about 10.00 seconds, about 0.00 to about 15.00 seconds, about 0.00 to about 30.00 seconds, about 1.00 to about 7.00 seconds, about 3.00 to about 12.00 seconds, and about 6.00 to about 20.00 seconds (Para. 0076 and see Figs. 8A-B, 9A-B).
Regarding claim 17, Wang discloses, the step of identifying is achieved by referencing from at least a predetermined knowledge base, and/or observing, monitoring, measuring and/or recording from a predetermined source (Para. 0040 and 0076).
Regarding claim 18, Wang discloses, the predetermined knowledge base includes information based on training, study and/or experience of a person in relation to detected physical behaviour in a tear film, or lack of tear film, in a subject's eye, which person is undertaking the diagnosis of, or development or monitoring of a treatment regime for, an ocular condition in the subject (Para. 0053-0070).
	Regarding claim 19, Wang discloses, the predetermined source includes one or more data sets from the group consisting of: a. any second of further captured data set (Para. 0053-0070), and/or b. one or more data sets from the group consisting of photographs, video footage, medical or scientific imaging, and/or diagrams relating to detected physical behaviour in a tear film, or lack of tear film, in the subject's or other subjects' eyes (Para. 0053-0070).
	Regarding claim 20, Wang discloses, the step of analysing includes evaluating the at least a first captured data set relative to the at least a first comparative data set to identify at least a first set of diagnostic characteristics (Para. 0053-0070).
	Regarding claim 21, Wang discloses, the at least a first set of diagnostic characteristics is selected from the group consisting of: absence or presence of a possible ocular condition, differential diagnosis for a possible ocular condition, relative suitability of an ocular orthosis, relative efficacy of a treatment regime, and/or relative merit in maintaining, varying or ceasing a current treatment regime (Para. 0053-0070).
	Regarding claim 30, Wang discloses, a method of selecting a contact lens for a subject (Figs. 1-9B), the method comprising: 
a. capturing from a first eye of the subject a first captured data set (Para. 0008-0010), the first captured data set including detected physical behaviour of the tear film in the first eye (Para. 0029 and 0033); 
b. identifying a first test contact lens (524) and having the first test contact lens instilled in the first eye (Para. 0066-0070); 
c. after a predetermined or preferred first period of time (Para. 0053-0066 and see Fig. 4), capturing from the first eye a second captured data set, the second captured data set including detected physical behaviour of the tear film of the first eye with the first test contact lens instilled (Para. 0053-0066 and see Fig. 4); 
d. analysing the second captured data set relative to the first captured data set and/or a comparative data set (Para. 0053-0066 and see Fig. 4); and 
e. evaluating the relative suitability of the first test contact lens to be selected as the contact lens for the subject (Para. 0053-0066 and see Fig. 4).
Regarding claim 31, Wang discloses, further including, after a predetermined or preferred second period of time, capturing from the first eye a third captured data set, the third captured data set including detected physical behaviour of the tear film of the first eye after the first test contact lens has been removed following an instilled period (Para. 0053-0066 and see Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwan (KR 10-1776226) , Abou Shousha et al. (US 2019/0209006), Neal et al. (US 2018/0235460) and Millar et al. (US 2019/0175012) discloses a method of diagnosing, developing or monitoring a treatment regime, for, an ocular condition in a subject based on detected physical behavior in a tear film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        05/27/2022